Citation Nr: 1501728	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  10-13 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from May 1968 to December 1969. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from December 2008 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs), which, in relevant part, denied the Veteran's claims of entitlement to service connection for hypertension and erectile dysfunction, respectively.

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


FINDINGS OF FACT

1.  There is medical evidence that the Veteran's hypertension is proximately due to his service-connected PTSD.

2.  The medical evidence is in equipoise as to whether the Veteran's erectile dysfunction is proximately due to his service-connected PTSD.


CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2014).

2.  The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is granting entitlement to service connection for both of the claimed disabilities, which represents a complete grant of the benefit sought on appeal; thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014). Service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Additional disability resulting from the aggravation of a non service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

If hypertension becomes manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran has current diagnoses of hypertension and erectile dysfunction, and is service-connected for PTSD.  Therefore, the only remaining issue is whether the Veteran's claimed disabilities are related to his PTSD.  As to hypertension, a January 2009 letter from K.S., D.O. noted that the Veteran's hypertensive issues were related to PTSD.  As to erectile dysfunction, a June 2010 VA examination report reflected that the Veteran's erectile dysfunction, with an onset of two and half years before, was due to his advancing age.  The examiner cited to medical journals in support of his opinion.  In an August 2011 letter, Dr. S indicated that the Veteran's erectile dysfunction was from Citalopram and that his condition started when he began taking Citalopram.  Dr. S's letter was based on the Veteran's contentions and request for a medical letter to VA. The evidence also includes a medication sheet showing that possible side effects for use of Citalopram include decreased interest in sex.  Citalopram was prescribed for the Veteran's PTSD symptoms.  Based on the evidence and affording the Veteran all benefit of the doubt, the Board finds that the Veteran's hypertension is related to his service-connected PTSD.  With regard to erectile dysfunction, the Board finds that the evidence is at least in equipoise as to the question of whether the disability is related to his PTSD.  Therefore, service connection for both claimed disabilities is warranted.  


ORDER

Service connection for hypertension, to include as secondary to service-connected PTSD, is granted.

Service connection for erectile dysfunction, to include as secondary to service-connected PTSD, is granted. 





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


